                                                                      Case 2:16-cv-00402-RFB-CWH Document 32 Filed 04/09/19 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for Plaintiff Bank of America,
                                                                 N.A.
                                                             8
                                                                                                   UNITED STATES DISTRICT COURT
                                                             9

                                                            10                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 BANK OF AMERICA, N.A.,                             Case No.: 2:16-cv-00402-RFB-CWH
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                      Plaintiff,
AKERMAN LLP




                                                            13                                                      MOTION TO REMOVE ATTORNEY
                                                                 v.                                                 ELECTRONIC SERVICE LIST
                                                            14
                                                                 FOOTHILLS AT SOUTHERN HIGHLANDS
                                                            15   HOA; LAS VEGAS DEVELOPMENT GROUP,
                                                                 LLC; DOE INDIVIDUALS I-X, inclusive, and
                                                            16   ROE CORPORATIONS I-X, inclusive,

                                                            17                        Defendants.

                                                            18
                                                                 TO:          ALL PARTIES OF RECORD AND THEIR COUNSEL:
                                                            19
                                                                              PLEASE TAKE NOTICE that Bank Of America, N.A. hereby provides notice that
                                                            20
                                                                 Rebekkah B. Bodoff, Esq. and Karen A. Whelan, Esq. are no longer associated with the law firm of
                                                            21
                                                                 Akerman LLP.
                                                            22
                                                                 …
                                                            23
                                                                 …
                                                            24
                                                                 …
                                                            25
                                                                 …
                                                            26
                                                                 …
                                                            27

                                                            28
                                                                                                               1
                                                                 48564125;1
                                                                     Case 2:16-cv-00402-RFB-CWH Document 32 Filed 04/09/19 Page 2 of 2



                                                                              Akerman LLP continues to serve as counsel for Bank Of America, N.A.in this action. All
                                                             1
                                                                 items, including, but not limited to, pleadings, papers, correspondence, documents and future
                                                             2
                                                                 notices in this action should continue to be directed to Melanie D. Morgan , Esq. and Donna M.
                                                             3
                                                                 Wittig, Esq.
                                                             4
                                                                              Respectfully submitted, this 9th day of April, 2019.
                                                             5

                                                             6
                                                                                                                   AKERMAN LLP
                                                             7
                                                                                                                   /s/ Donna M. Wittig
                                                             8                                                     MELANIE D. MORGAN, ESQ.
                                                             9                                                     Nevada Bar No. 8215
                                                                                                                   DONNA M. WITTIG, ESQ.
                                                            10                                                     Nevada Bar No. 11015
                                                                                                                   1635 Village Center Circle, Suite 200
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                                   Las Vegas, Nevada 89134
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                                   Attorneys for Plaintiff Bank of America, N.A.
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                                              COURT APPROVAL
                                                                              IT IS SO ORDERED.
                                                            14                      April 10, 2019
                                                                              Date:______________
                                                                                                                          ___________________________________
                                                            15                                                            UNITED STATES MAGISTRATE JUDGE
                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                      2
                                                                 48564125;1
